DETAILED ACTION

This Office action is in response to the amendment/remarks filed on 12/28/2020.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims, 1, 9, 19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 9, 19 of US 10241535 B2,  as indicated below.  
For these claims, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with leakage current compensation in a voltage reference circuit.  As clearly indicated in the table below, each claimed limitations of the current application are anticipated by the corresponding limitations of the referenced patent.

Current Application
US 10241535 B2

1. A voltage reference
comprising:
a flipped gate transistor configured to receive a first current from a first current source, a first terminal and a gate of the flipped gate transistor being connected to a first voltage node, and the flipped gate transistor being connected between the current source and a second voltage node; an output node configured to output a reference voltage; a first transistor configured to receive a second current, the first transistor having a first leakage current, wherein a gate of the first transistor is connected to the first voltage node, and the first transistor is connected between the first voltage node and the output node; and a second transistor connected between the second voltage node and the output node, the second transistor having a second wherein the voltage reference is configured to offset the
first leakage current by adding the second leakage current to the second current.


9. A voltage reference comprising:
a first current mirror circuit configured to receive a first bias current and to generate a first current and a mirroring current;
a second current mirror circuit configured to receive the mirroring current as a second bias current and to generate a second current;
a flipped gate transistor configured to receive the first current; a first transistor configured to receive the second current, a gate of the first transistor connected to a gate of the flipped gate transistor, wherein the first transistor has a first leakage current;
an output node configured to output a reference voltage, the output node connected to the first transistor; and
a second transistor connected to the output node, the second transistor having a second leakage current, wherein the voltage reference is configured to offset first leakage current with the second leakage current.


19.    (Previously Presented) A method of using a voltage reference, the method comprising:
generating a first bias current;
mirroring the first bias current to generate a first current across a flipped gate transistor and to generate a mirroring current;
receiving the mirroring current as a second bias current;
mirroring the second bias current to generate a second current across a first transistor, the first transistor having a first leakage current; compensating for the first leakage current using a second transistor, the second transistor having a second leakage current; and outputting a reference voltage.







9. A voltage reference comprising: a first current mirror circuit configured to receive a first bias current and to generate a first current and a mirroring current; a second current mirror circuit configured to receive the mirroring current as a second bias current and to generate a second current; a flipped gate transistor; a first transistor, a gate of the first transistor connected to the flipped gate transistor, wherein the first transistor has a first leakage current; an output node configured to output a reference voltage, the output node connected to the first transistor; a second transistor connected to the output node, the second transistor having a second leakage current; and a boxing circuit configured to offset the first leakage current with the second leakage current by providing a voltage level at a drain terminal of the first transistor.

19. A method of using a voltage reference, the method comprising: mirroring a first bias current to generate a first current across a flipped gate transistor and to generate a mirroring current; receiving the mirroring current as a second bias current; mirroring the second bias current to generate a second current across a first transistor and to generate a boxing current, wherein the first transistor has a first leakage current; compensating for the first leakage current using a second transistor, the second transistor having a second leakage current; boxing a voltage received by the first transistor using the second current and the 









Claims 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 of Al-Shyoukh et al.  [US 10241535 B2] in view of HASEGAWA [US 20070285153 A1].
For claim 1, Al-Shyoukh et al.  [US 10241535 B2] anticipates the invention except for compensating for “to offset the first leakage current by adding the second leakage current to the second current."
HASEGAWA [US 20070285153 A1] teaches [Figs. 2-4], to offset the first leakage current by adding the second leakage current to the second current. (see Abstract; and paras. 0010-0015; 0032-0039)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arrangement of Al-Shyoukh et al. to incorporate the arrangement of HASEGAWA to provide improved output voltage stabilization.

Claims 9 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 9 of Al-Shyoukh et al.  [US 10241535 B2] in view of HASEGAWA [US 20070285153 A1].

HASEGAWA [US 20070285153 A1] teaches [Figs. 2-4], wherein the voltage reference is configured to offset first leakage current with the second leakage current. (see Abstract; and paras. 0010-0015; 0032-0039)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arrangement of Al-Shyoukh et al. to incorporate the arrangement of HASEGAWA to provide improved output voltage stabilization.

Claims 19 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 19 of Al-Shyoukh et al.  [US 10241535 B2] in view of HASEGAWA [US 20070285153 A1].
For claim 19, Al-Shyoukh et al.  [US 10241535 B2] anticipates the invention except for compensating for “compensating for the first leakage current using a second transistor, the second transistor having a second leakage current; and outputting a reference voltage."
HASEGAWA [US 20070285153 A1] teaches [Figs. 2-4], compensating for the first leakage current using a second transistor, the second transistor having a second leakage current; and outputting a reference voltage. (see Abstract; and paras. 0010-0015; 0032-0039) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arrangement of Al-Shyoukh et al. to incorporate the arrangement of HASEGAWA to provide improved output voltage stabilization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY E LEE III/Examiner, Art Unit 2838